Court of Claims jurisdiction; non-appropmated fund activity. — Plaintiff was employed by and contracted with a non-appropriated fund activity as a hobby shop manager and maintenance supervisor at the Naval Air Station, Point Mugu, California. After he learned that the funds belonging to the Special Services Department were running out he continued to work, and seeks to recover wages for all uncompensated hours worked, of which he alleges his superiors were aware. This case came before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the response in opposition thereto, without oral argument, the court concludes that it lacks jurisdiction of plaintiff’s claims because the contract sued upon is not one which can be satisfied out of appropriated funds or non-appropriated funds covered by 28 U.S.C. § 1491 (as amended 1970). See Fenton v. United States, 199 Ct. Cl. 1009 (1972), and Kyer v. United States, 177 Ct. Cl. 747, 751, 369 F. 2d 714, 718 (1966), cert. denied, 387 U.S. 929 (1967). On February 9, 1973, by order, the court granted defendant’s motion and dismissed the petition.